Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Chen (reg. no 66,506) on 3/18/21.

The application has been amended as follows: 
1.	(Currently Amended) A surveillance camera system, comprising:
an imaging sensor configured to generate a plurality of video image frames of a scene; and 
a logic device communicatively coupled to the imaging sensor and configured to:
receive a user input indicating a location of a horizon;
perform a calibration to: 
track an object captured across a first plurality of image locations in the plurality of video image frames; 
determine an association between the first plurality of image locations and corresponding image sizes of the tracked object;
extrapolate and/or interpolate the association to obtain image sizes of the tracked object at a second plurality of image locations different from the first plurality of image locations, wherein the image sizes of the tracked object at the second plurality of image locations are further based on the horizon, wherein extrapolating and/or interpolating comprises determining a plurality of additional associations between changes of image sizes and changes of image locations based on the association, and wherein the determining the plurality of additional associations comprises associating no change of image size with a change of image locations parallel to the horizon of the scene; 
determine a correlation between the first and second pluralities of image locations and the corresponding image sizes of the tracked object in the plurality of video image frames;
determine a physical size of the tracked object;
determine a second correlation between the image sizes and the physical size; and 
perform video analytics based on the second correlation and the correlation between the image locations and the corresponding image sizes of the object determined by the calibration, wherein performing the video analytics comprises displaying, on an image frame, representations of the association between the first plurality of image locations and corresponding image sizes of the tracked object and/or representations associated with the image sizes of the tracked object at the second plurality of image locations. 

4.	(Currently Amended) The surveillance camera system of claim 1, wherein: 

the logic device is further configured to store the image frame, 
the representations of the association between the first plurality of image locations are depicted using a first type of outlines, and
the representations associated with the image sizes of the tracked object at the second plurality of image locations are depicted using a second type of outlines.

5.	(Currently Amended) The surveillance camera system of claim 4, wherein:

the second type of outlines comprises broken outlines;


the determining the plurality of additional associations further comprises: 

determining a change of image size for a change of image location from the first image location to a third image location based on the association.

13.	(Currently Amended) A method, comprising:
receiving a plurality of video image frames;
performing a calibration comprising:
tracking an object captured across a first plurality of image locations in the plurality of video image frames, 
determining an association between the first plurality of image locations and corresponding image sizes of the tracked object,
extrapolating and/or interpolating, using a regression algorithm, the association to obtain image sizes of the tracked object at a second plurality of image locations different from the first plurality of image locations, 
determining a correlation between the first and second pluralities of image locations and the corresponding image sizes of the tracked object,
determining a physical size of the tracked object, and
determining a second correlation between the image sizes and the physical size; and 
performing video analytics based on the second correlation and the correlation between the image locations and the corresponding image sizes of the object determined by the calibration, wherein the performing the video analytics comprises displaying, on an image frame, representations of the association between the first plurality of image locations and 

27.	(Currently Amended) The method of claim 13 further comprising: 
retrieving 
determining , based on the orientation sensor data, a horizon on the plurality of video image frames, wherein the image sizes of the tracked object are further based on the horizon.

Allowable Subject Matter
Claims 1-2, 4-5, 7, 10-13, 15-19 and 22-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the amended horizon and regression algorithm limitations above in conjunction with the remaining claim limitations. The horizon limitations are described on p. 19, lines 15-30 through p. 20, lines 1-5. The regression algorithm is described on p. 19, lines 3-11 of the Applicant’s Specification as filed.
	Dependent claims 2, 4-5, 7, 10-12, 15-19 and 22-27 are also allowed as a result of being dependent on claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482